Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
The following is a final office action on the merits. Receipt is acknowledged of the Applicant’s claims dated 12/21/2021. Therefore claims 1-5, 8-12, and 14-20 are currently pending and have been considered below. 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Regarding claims 1, 17, the phrases, "elongate space“, render the claims indefinite because it is unclear what the terms/limitations of the claimed invention encompass. See MPEP § 2173.05 (d).
The Specification states, “The plurality of actuators may define an elongate space having the fixed member and rotatable member disposed at the longitudinal ends of the elongate space”. However, no such “elongate space” is shown in the FIGS and the above description is “circular”. 
For the purpose of Examination, the Examiner construes such a space to be a space where the actuator resides. 
	
Double Patenting
Claims 1-10, 12-15, and 17-20 are rejected on the ground of nonstatutory double patenting over claims 1-3, 7-11, 13-15, and 17-25 of U.S. Patent No. 10,899,429 since the claims of US Patent 10,899,429 are broader than the instant Application 16/634786 and therefore it covers the subject matter of Application 16/634786 with the exception of claims 11 and 16.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17 and 20 are rejected under 35 U.S.C. 102(a) (2) as anticipated by Honorato et al. (US 20070267541) referred herein after as Honorato.
Claim 17:
Lewis ‘540 discloses
A method of actuating a control surface for an aircraft comprising:
extending a plurality of actuators arranged in pairs and coupled to a rotatable member and a fixed member to cause the rotatable member to rotate relative to the fixed member, 
(see Lewis ’540 FIG. 1 and claims 14, 15 which show and discuss actuator arms [9] (actuator and pistons) fixed member [first docking assembly] rotatable member [load sensing ring [3]  with 6 degrees of freedom rotation]) 

    PNG
    media_image1.png
    425
    505
    media_image1.png
    Greyscale

a planar control surface being coupled to the rotatable member such that the control surface extends perpendicularly from the periphery of the rotatable member being caused to rotate about the centre of the rotatable member from a first position to a second position.

wherein the plurality of actuators define an elongate space having the fixed member and rotatable member disposed at the longitudinal ends of the elongate space, and wherein the fixed member and rotatable member are annular; 
(See Lewis FIG. 1 and claims 14, 15 which show and discuss actuator arms [9] (actuator and pistons) fixed member [first docking assembly] rotatable member [load sensing ring [3] with 6 degrees of freedom rotation).
Claim 20:
Lewis ‘540 discloses 
when a first one of the plurality of actuators expands a second one of the plurality of actuators retracts to cause rotation of the rotatable member.
(see Lewis ‘540 FIG. 1 and col 5, lines 53-62 which show and discuss the dynamic adjustment of actuators to cause the necessary rotation for docking).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9-11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 6354540), referred herein after as Lewis ‘540, in view of Foulgoc (FR2681832), referred herein after as Foulgoc.
Claim 1:
Lewis ‘540 discloses
An actuating system for an aircraft, comprising: 
a rotatable member rotatable relative to a fixed member; a plurality of actuators coupled to the rotatable member and to the fixed member; 
(see Lewis ’540 FIG. 1 and claims 14, 15 which show and discuss actuator arms [9] (actuator and pistons) fixed member [first docking assembly] rotatable member [load sensing ring [3]  with 6 degrees of freedom rotation]) 
a planar control surface coupled to the rotatable member such that the control surface extends perpendicularly from the periphery of the rotatable member 
(see Lewis ‘540 FIG. 1, at 3,)

    PNG
    media_image2.png
    425
    505
    media_image2.png
    Greyscale


(See Lewis FIG. 1 and claims 14, 15 which show and discuss actuator arms [9] (actuator and pistons) fixed member [first docking assembly] rotatable member [load sensing ring [3]  with 6 degrees of freedom rotation]- so that 1st, 2nd, etc. configurations are achieved).
wherein the plurality of actuators define an elongate space having the fixed member and rotatable member disposed at the longitudinal ends of the elongate space, and wherein the fixed member and rotatable member are annular; 
(See Lewis FIG. 1 and claims 14, 15 which show and discuss actuator arms [9] (actuator and pistons) fixed member [first docking assembly] rotatable member with 6 degrees of freedom rotation)
Lewis ‘540 does not disclose
wherein an engine is disposed in the elongated space.

Foulgoc discloses
wherein an engine is disposed in the elongate space. 
 (see Foulgoc FIGS. 1-4 where rotatable member [control surface [1]] rotates relative to fixed member [engine motor [4]] from 0 deg. To 90 deg., at the tail section of the aircraft)

    PNG
    media_image3.png
    360
    500
    media_image3.png
    Greyscale


Therefore, from the teaching of Foulgoc, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuator system of Lewis ‘540 to include the above claim elements as taught by Foulgoc in order to house engines in an elongate space.



Claim 2:
Lewis ‘540 discloses
the at least one actuator comprises a piston and wherein the at least one actuator is pivotably connected to the fixed member and to the rotatable member. 

    PNG
    media_image4.png
    518
    615
    media_image4.png
    Greyscale

(see Lewis ‘540 FIG. 1 and claims 14, 15 which show and discuss actuator arms [9] (actuator and pistons) fixed member [first docking assembly] rotatable member [load sensing ring [3]  with 6 degrees of freedom rotation]).
Claims 3, 18:
Lewis ‘540 does not disclose
the rotatable member is rotatable +/- 22.5 degrees relative to the fixed member to effect a 45 degree rotation of the planar control surface relative to a fixed plane.
Foulgoc teaches
 the rotatable member is rotatable +/- 22.5 degrees relative to the fixed member to effect a 45 degree rotation of the planar control surface relative to a fixed plane.
(see Foulgoc FIGS. 1-4 where rotatable member [control surface [1]] rotates relative to fixed member [engine motor [4]] from 0 deg. To 90 deg.)

    PNG
    media_image3.png
    360
    500
    media_image3.png
    Greyscale



Claim 4:
Lewis ‘540 discloses
the at least one actuator comprises a plurality of actuators arranged in pairs.
(see Lewis ‘540 FIG. 1 and col 15, lines 30-365 which discuss 6 actuators [3 pairs])
Claim 5:
Lewis ‘540 discloses
plurality of actuators comprise only three pairs of actuators.

    PNG
    media_image4.png
    518
    615
    media_image4.png
    Greyscale

(see Lewis ’540 FIG. 1 and col 15, lines 30-365 which discuss 6 actuators [3 pairs]).
Claim 9:
Lewis ‘540 discloses 
when a first one of the plurality of actuators expands a second one of the plurality of actuators retracts to cause rotation of the rotatable member.
(see Lewis ‘540 FIG. 1 and col 5, lines 53-62 which show and discuss the dynamic adjustment of actuators to cause the necessary rotation for docking).
Claim 10
Lewis ‘540 does not disclose
the rotatable member is a tail cone of an aircraft.
Foulgoc teaches
the rotatable member is a tail cone of an aircraft.
(see Foulgoc FIGS. 1-4 where rotatable member [control surface [1]] rotates relative to fixed member [engine motor [4]] from 0 deg. To 90 deg., at the tail section of the aircraft)
Therefore, from the teaching of Foulgoc, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuator system of Lewis ‘540 to include the above claim elements as taught by Foulgoc in order to achieve the flying performance offered by such a configuration.
Claim 11:
Lewis ‘540 does not disclose
the planar control surface comprises portion for controlling the direction of a vehicle, the portion being moveable independently of the planar control surface. 
Foulgoc teaches
the planar control surface comprises portion for controlling the direction of a vehicle, the portion being moveable independently of the planar control surface. 
(see Foulgoc FIGS. 1-4, FIG. 5 and lines 50-55)


.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 6354540), referred herein after as Lewis ‘540, in view of Foulgoc (FR2681832), referred herein after as Foulgoc, and further in view of Lair, Jean-Pierre (US 20020158146).
Claim 8:
Lewis ‘540 does not disclose
at least one actuator is configured to incline the central axis of the rotatable member with respect to the central axis of the fixed member in order to change a flow path through the actuating system.
Lair teaches
at least one actuator is configured to incline the central axis of the rotatable member with respect to the central axis of the fixed member in order to change a flow path through the actuating system.
(see Lair [0050] and FIGS. 1, 2-4 which show actuators 15 rotate wrt fixed shells 12, 13 to change the flow [exhaust] as shown in FIGS 3, 4)

    PNG
    media_image5.png
    422
    340
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    230
    387
    media_image6.png
    Greyscale

.
Claims 12, 14, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 6354540), referred herein after as Lewis ‘540, in view of Lair (US 20020158146), and further in view of Foulgoc (FR2681832), referred herein after as Foulgoc), and further in view of Lewis et al. (US 6732974), and referred herein after as Lewis‘974.
Claims 12, 14, 15 and 16:
The Combination of Lewis ‘540 and Foulgoc does not disclose
A vehicle comprising first and second actuating systems arranged in parallel and on opposite sides of the vehicle to each other. (claim 12)
the longitudinal axis of the vehicle and central axes of the plurality of fixed members are arranged in parallel (claim 14)
a part for an aircraft comprising first and second actuating systems arrangedin parallel and on opposite sides of the part to each other. (claim 15).
the part of the aircraft is an empennage (claim 16)


A vehicle comprising first and second actuating systems arranged in parallel and on opposite sides of the vehicle to each other. 
the vehicle is an aircraft. (claim 13)
the longitudinal axis of the vehicle and central axes of the plurality of fixed members are arranged in parallel (claim 14)
(see FIGS. 1 and 2 show fixed parallel members vertical stabilizers 7a and 7b).
a part for an aircraft comprising first and second actuating systems arrangedin parallel and on opposite sides of the part to each other. (claim 15).
the part for the aircraft is an empennage (claim 16)
(see Lewis ‘974 FIG. 1shows actuators 4a [49] and 4b that control surfaces 3a, 3b [39 on the aircraft shown]
FIGS. 1 and 2 show fixed parallel members vertical stabilizers 7a and 7b).

    PNG
    media_image7.png
    497
    605
    media_image7.png
    Greyscale

.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 6354540), referred herein after as Lewis ‘540, in view of Lair, Jean-Pierre (US 20020158146).
Claim 19:
Lewis ‘540 does not disclose
at least one actuator is configured to incline the central axis of the rotatable member with respect to the central axis of the fixed member in order to change a flow path through the actuating system.
Lair teaches
at least one actuator is configured to incline the central axis of the rotatable member with respect to the central axis of the fixed member in order to change a flow path through the actuating system.
(see Lair [0050] and FIGS. 1, 2-4 which show actuators 15 rotate wrt fixed shells 12, 13 to change the flow [exhaust] as shown in FIGS 3, 4)

    PNG
    media_image5.png
    422
    340
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    230
    387
    media_image6.png
    Greyscale

.
Response to Arguments
The Applicant's arguments and amendments necessitated new grounds of rejection. Therefore the Applicant’s arguments are moot in view of new grounds of rejection made above in this office action.  
Regarding the Applicant’s argument on page 10 and 11 which states “There must be some reason…would make the combination”. The Examiner reiterates that reason is to offer more degrees of freedom by using three pairs of actuators in an aircraft whether it be in an engine or in a fueling portal, etc..
On pages 12 and 13, the Applicant argues by showing Foulgoc’s fixed surface and its rotatable surface in the elongate space are not separated by a “gap”. However the Examiner maintains that said two spaces are separated by a gap – a “cylindrical gap”, Further the Applicant has not claimed a gap spacing in the elongate space.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney M. Henry whose telephone number is 571-270-5102.  The examiner can normally be reached on Tuesday through Friday from 7:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins whose telephone number is 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-270-6102.


/RMH/
/Rodney Henry/ Patent Examiner Art Unit 3644



	
	
	
	
	/TIMOTHY D COLLINS/            Supervisory Patent Examiner, Art Unit 3644